SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 -OR- ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33893 GREENHUNTER RESOURCES, INC. (Name of registrant as specified in its charter) Delaware 20-4864036 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1048 Texan Trail, Grapevine, TX 76051 (Address of principal executive offices) (972) 410-1044 (Issuer’s telephone number) Indicate by check markwhether the registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding twelve months, and (2)has been subject to such filing requirements for the past 90 days.Yes
